DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 9/12/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 15, 25 have been considered but are moot in view of the new grounds of rejection. 

	
	


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The examiner requires the applicant furnish completed figures 1-9, 14, and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification does not describe the highlighted elements in the following claim 16 limitation: 
“(d) determining, from the inputted first video data, one or more estimates of temperature influences around or in the material based on a comparison of (i) parameters from the plurality of image frames related to change of temperature within the material and (ii) expected parameters for the temperature influences, the comparison determining determines whether the parameters from the inputted first video data may be related to the temperature influences instead of to the heating activity,”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US 2017/0374296).

Regarding claim 15, Schmidt teaches a method for detection of heating activity in a material, the
method comprising: (a) inputting first video data of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to temperature (see para. 0016-0017, 0051, where Schmidt discusses capturing video images of a scene and objects);
(b) determining, from the plurality of image frames, parameters related to change of temperature within the material (see figure 6, para. 0109, 0112, where Schmidt discusses intensity parameter I related to the temperature of pixels within the regions of the captured thermal image, and see para. 0113, where Schmidt discusses the parameters associated with the expected statistical thermal profile 610 related to the captured thermal image 600.  The examiner notes that the terms “parameters” and “related to” are very broad and interpreted as any data related to temperature); and
(c) generating a first detection signal related to heating activity in the material, the generation of the first detection signal being based on a comparison of the parameters determined in (b) with expected parameters for the heating activity in the material, the comparison determining whether the parameters determined in (b) relate to the heating activity (see figure 6, para. 0099, where Schmidt discusses using parameters to perform a comparison of the parameters of the statistical thermal profile 610 and the parameter of the detected thermal image data 600 to generate a detection signal 630 related to the normal and abnormal regions in the thermal image data).

Claim 25 is rejected as applied to claim 15 as pertaining to a corresponding system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 26, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017/0374296) in view of McQuilkin (US 2004/0254472).

Regarding claim 16, Schmidt does not expressly teach further comprising: (d) determining, from the inputted first video data, one or more estimates of temperature influences around or in the material based on a comparison of (i) parameters from the plurality of image frames related to change of temperature within the material and (ii) expected parameters for the temperature influences, the comparison determining determines whether the parameters from the inputted first video data may be related to the temperature influences instead of to the heating activity, wherein (b) is performed on the inputted first video data adapted/corrected/compensated for the estimates of temperature influences determined in (d).  
However, McQuilkin teaches further comprising: (d) determining, from the inputted first video data, one or more estimates of temperature influences around or in the material based on a comparison of (i) parameters from the plurality of image frames related to change of temperature within the material and (ii) expected parameters for the temperature influences, the comparison determining determines whether the parameters from the inputted first video data may be related to the temperature influences instead of to the heating activity (see para. 0085-0086, wherein McQuilkin discusses emissivity characteristics of a surface, a measured surface temperature may be converted to a corrected surface temperature measurement via a formula); wherein (b) is performed on the inputted first video data adapted/corrected/compensated for the estimates of temperature influences determined in (d) (see para. 0085-0088, where McQuilkin discusses correcting temperature measurements in image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with McQuilkin to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of McQuilkin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and McQuilkin systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 17, Schmidt does not expressly teach wherein (c) is based on a physics-based model representative of the underlying heating phenomena within the material.  However, McQuilkin teaches  wherein (c) is based on a physics-based model representative of the underlying heating phenomena within the material (see para. 0085-0088, where McQuilkin discusses infrared emissivity temperature models).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with McQuilkin to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of McQuilkin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and McQuilkin systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 18, McQuilkin teaches wherein determining one or more estimate of the temperature influences around or in the material based on the first inputted video data is based on a physics-based model representative of the related heating phenomena within the material (see para. 0085-0088, where McQuilkin discusses infrared emissivity temperature model with surface temperature, ambient temperature, surface emissivity to calculate surface temperature corrected for emissivity).
The same motivation of claim 16 is applied to claim 18.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with McQuilkin to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  

Regarding claim 19, Schmidt does not expressly teach further comprising: (d) determining an estimate of the ambient temperature around the material based on the inputted first video data or based on inputted ambient temperature, wherein (b) is performed on the inputted first video data adapted for the ambient temperature estimate determined in (d).  However, McQuilkin teaches further comprising: (d) determining an estimate of the ambient temperature around the material based on the inputted first video data or based on inputted ambient temperature (see para. 0060, 0070, where McQuilkin discusses estimating the ambient temperature), wherein (b) is performed on the inputted first video data adapted for the ambient temperature estimate determined in (d) (see para. 0085-0088, where McQuilkin discusses infrared emissivity temperature model with surface temperature, ambient temperature, surface emissivity to calculate corrected surface temperature).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with McQuilkin to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of McQuilkin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and McQuilkin systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 26 is rejected as applied to claim 19 as pertaining to a corresponding system.

Regarding claim 27, Schmidt does not expressly teach wherein the first sensors are based on an array of IR thermopiles and/or bolometers.  However, McQuilkin teaches wherein the first sensors are based on an array of IR thermopiles and/or bolometers (see para. 0053, where McQuilkin discusses infrared (IR) thermoelectric thermal array detector technology).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with McQuilkin to derive at the invention of claim 27.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of McQuilkin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and McQuilkin systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 29, Schmidt does not expressly teach further comprising: (iii) means for inputting the ambient temperature, the means being coupled to the computing device.  However, McQuilkin teaches further comprising: (iii) means for inputting the ambient temperature, the means being coupled to the computing device (see para. 0056, where McQuilkin discusses ambient temperature measurement).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with McQuilkin to derive at the invention of claim 29.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of McQuilkin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and McQuilkin systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 20-23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017/0374296) in view of Sandsten et al. (US 2017/0363541).

Regarding claim 20, Schmidt does not expressly teach further comprising: (e) inputting second video data of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data; (f) generating a second detection signal related in heating activity in the material based on the inputted second video data related to visual data; and (g) generating a third detection signal related in heating activity in the material based on logically combining the first and second detection signal.
However, Sandsten teaches further comprising: (e) inputting second video data of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data; (f) generating a second detection signal related in heating activity in the material based on the inputted second video data related to visual data; and (g) generating a third detection signal related in heating activity in the material based on logically combining the first and second detection signal (see figure 1, para. 0095-0096, where Sandsten discusses obtaining two image signals including background temperature and gas temperature).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with Sandsten to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of Sandsten continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and Sandsten systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 21, Sandsten teaches wherein (f) is based on executing a smoke detection method, based on the inputted second video data related to visual data (see figure 1, figure 2a, figure 2b, figure 4, figure 8, para. 0052-0053, 0095-0096, where Sandsten discusses obtaining two image signals including background temperature and gas temperature).
The same motivation of claim 20 is applied to claim 21.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with Sandsten to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  

Regarding claim 22, Schmidt does not expressly teach further comprising: (e) inputting second video data, of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data, wherein (b) is performed on a portion of the inputted first video data, the portion being determined based on the inputted second video data related to visual data.
However, Sandsten teaches further comprising: (e) inputting second video data, of a monitored field of view, covering the environment of the material, comprising a plurality of image frames related to visual data, wherein (b) is performed on a portion of the inputted first video data, the portion being determined based on the inputted second video data related to visual data (see figure 1, figure 2a, figure 2b, figure 4, figure 8, para. 0052-0053, 0095-0096, where Sandsten discusses obtaining two image signals including background temperature and gas temperature).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with Sandsten to derive at the invention of claim 22.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt, while the teaching of Sandsten continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt and Sandsten systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 23, Schmidt teaches wherein (f) is performed on a portion of the inputted second video data related to visual data, the portion being determined based on the parameters determined in (b) related to change of temperature (see figure 6, para. 0002, 0003, 0109, 0112, where Schmidt discusses intensity parameter I related to the temperature of pixels within the regions of the captured thermal image, and see para. 0113, where Schmidt discusses the parameters associated with the expected statistical thermal profile 610 related to the captured thermal image 600.  The examiner notes that the terms “parameters” and “related to” are very broad and interpreted as any data related to temperature).
The same motivation of claim 20 is applied to claim 23.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt with Sandsten to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  

Claim 28 is rejected as applied to claim 20 as pertaining to a corresponding system.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2017/0374296) in view of Sandsten et al. (US 2017/0363541) in view of McQuilkin (US 2004/0254472).

Regarding claim 24, Schmidt and Sandsten do not expressly teach wherein for one or more of (a), (b), (c), (d), (e), (f), and (g), the first inputted video data is subjected to a nonlinear scaling caused by categorization.  However, McQuilkin teaches wherein for one or more of (a), (b), (c), (d), (e), (f), and (g), the first inputted video data is subjected to a nonlinear scaling caused by categorization (see para. 0085, where McQuilkin discusses nonlinear calculation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Schmidt and Sandsten with McQuilkin to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to perform thermographic image analysis.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Schmidt and Sandsten in this manner in order to improve thermographic image analysis by recognizing smoke gas temperature and ambient temperature to produce a final combining temperature image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Schmidt and Sandsten, while the teaching of McQuilkin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting smoke gas temperature image data to properly perform thermographic image analysis.  The Schmidt, Sandsten, and McQuilkin systems perform thermographic analysis, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663